                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Devon Termaine Rose,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:20-cv-00064-KDB
                                      )             5:18-cr-00033-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 21, 2021 Order.

                                               May 21, 2021
